Title: From Thomas Jefferson to James Madison, 24 January 1798
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia Jan. 24. 98.
          
          I wrote you last on the 2d. inst. on which day I recieved yours of Dec. 25. I have not resumed my pen because there has really been nothing worth writing about but what you would see in the newspapers. there is as yet no certainty what will be the aspect of our affairs with France. either the Envoys have not written to the government, or their communications are hushed up. this last is suspected because so many arrivals have happened from Bordeaux & Havre. the letters from American correspondents in France have been always to Boston: & the experience we had last summer of their adroitness in counterfeiting this kind of intelligence, inspires doubts as to their late paragraphs. a letter is certainly recieved here by an individual from Taleyrand, which says our envoys have been heard, that their pretensions are high, that possibly no arrangement may take place, but that there will be no declaration of war by France. it is said that Bournonville has written that he has hopes of an accomodation (3. audiences having then, Nov. 3. been had) and to be himself a member of a new diplomatic mission to this country. on the whole I am entirely suspended as to what is to be expected.—the Representatives have been several days in debate on the bill for foreign intercourse. a motion has been made to reduce it to what it was before the extension of 1796. the debate will probably have good effects in several ways on the public mind, but the advocates for the reformation expect to lose the question. they find themselves decieved in the expectation entertained in the beginning of the session, that they had a majority. they now think the majority is on the other side by 2. or 3. and there are moreover 2. or 3 of them absent.—Blount’s affair is to come on next. in the mean time the Senate have before them a bill for regulating proceedings in impeachment. this will be made the occasion of offering a clause for the introduction of juries into these trials. (compare the paragraph in the constitution which says that the trial of all crimes, except in cases of impeachment, shall be by jury, with the VIIIth. amendment which says that in all criminal prosecutions, the trial shall be by jury.) there is no expectation of carrying this; because the division in the Senate is of 2. to 1. but it will draw forth the principles of the parties, and concur in accumulating proofs on which side all the sound principles are to be found.—very acrimonious altercations are going on between the Spanish minister & Executive, and at the Natchez something worse than mere altercation. if hostilities have not begun there, it has not been for want of endeavors to bring them on by our agents.—Marshall of Kentuckey, this day proposed in Senate some amendments to the constitution.  they were barely read just as we were adjourning, & not a word of explanation given. as far as I caught them in my ear, they went only to modifications of the elections of President & V. President, by authorising voters to add the office for which they name each, & giving to the Senate the decision of a disputed election of President & to the Representatives that of Vice-President. but I am apprehensive I caught the thing imperfectly, & probably incorrectly. perhaps this occasion may be taken of proposing again the Virginia amendments, as also to condemn elections by the legislatures themselves, to transfer the power of trying impeachments from the Senate to some better constituted court &c. &c. Good tobo. here is 13. Doll. flour 8.50 Wheat 1.50 but dull, because only the millers buy. the river however is nearly open & the merchants will now come to market & give a spur to the price. but their competition will not be what it has been. bankruptcies thicken, & the height of them is by no means yet come on. it is thought this winter will be very trying. friendly salutations to mrs Madison. Adieu affectionately.
          Jan. 25. I inclose Marshall’s propositions. they have been this day postponed to the 1st. of June, chiefly by the vote of the Antirepublicans under the acknoleged fear that other amendments would be also proposed, and that this is not the time for agitating the public mind.
        